             Case 5:20-cr-00243-HE Document 4 Filed 09/30/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,

                      Plaintiff,

               -vs-                              Case No. CR-20-243-HE


TRAYMON EUREAL GREEN,

                      Defendant.



                                   ORDER FOR WRIT
                      OF HABEAS CORPUS AD PROSEOUENDUM



      Upon consideration of the Motion for Order for Writ of Habeas Corpus Ad

Prosequendum,

      IT IS ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue as

requested.

      DATED: September 30, 2020.




                                             rZANNE MITCHELL
                                           United States Magistrate Judge
